 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   FREDDY ZAVALA ODANGA                                Case No.: 3:19-cv-1292-JLS-RBM
     Booking No. 1811340006
12
                                        Plaintiff,       ORDER DISMISSING CIVIL
13                                                       ACTION FOR FAILING TO
                          vs.                            PREPAY FILING FEES REQUIRED
14
     SHERIFFS OF SAN DIEGO,                              BY 28 U.S.C. § 1914(a) OR MOVE TO
15                                                       PROCEED IN FORMA PAUPERIS
                                      Defendant.
16
17
18
19         Plaintiff Freddy Zavala Odanga, currently incarcerated at the West Valley Detention
20   Center located in Rancho Cucamonga, California, and proceeding pro se, has filed this civil
21   action pursuant to the Civil Rights Act, 42 U.S.C. § 1983. See Compl., ECF No. 1.
22   Plaintiff did not prepay the civil filing fee required by 28 U.S.C. § 1914(a) at the time he
23   submitted his Complaint, nor has he filed a Motion to Proceed In Forma Pauperis (“IFP”)
24   pursuant to 28 U.S.C. § 1915(a).
25   I.    Failure to Pay Filing Fee or Request IFP Status
26         All parties instituting any civil action, suit or proceeding in a district court of the
27   United States, except an application for writ of habeas corpus, must pay a filing fee of
28
                                                     1
                                                                               3:19-cv-1292-JLS-RBM
 1   $400. See 28 U.S.C. § 1914(a).1 An action may proceed despite a plaintiff’s failure to
 2   prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C.
 3   § 1915(a).   See Rodriguez v. Cook, 169 F.3d 1176, 1177 (9th Cir. 1999).              Section
 4   1915(a)(2) requires all persons seeking to proceed without full prepayment of fees to file
 5   an affidavit that includes a statement of all assets possessed and demonstrates an inability
 6   to pay. See Escobedo v. Applebees, 787 F.3d 1226, 1234 (9th Cir. 2015).
 7         Because Plaintiff is a prisoner as defined by 28 U.S.C. § 1915(h), he is cautioned
 8   that he even if he files an IFP Motion and affidavit in compliance with § 1915(a)(2), he
 9   will nevertheless remain obligated to pay the entire fee in “increments,” see Williams v.
10   Paramo, 775 F.3d 1182, 1185 (9th Cir. 2015), regardless of whether his case is ultimately
11   dismissed. See 28 U.S.C. § 1915(b)(1) & (2); Taylor v. Delatoore, 281 F.3d 844, 847 (9th
12   Cir. 2002). Plaintiff must also submit a “certified copy of [his] trust fund account statement
13   (or institutional equivalent) . . . for the 6-month period immediately preceding the filing of
14   the complaint.” 28 U.S.C. § 1915(a)(2).
15         From the certified trust account statement, the Court will assess an initial payment
16   of 20% of (a) the average monthly deposits in Plaintiff’s account for the past six months,
17   or (b) the average monthly balance in the account for the past six months, whichever is
18   greater, unless he has no assets. See 28 U.S.C. § 1915(b)(1), (4); Taylor, 281 F.3d at 850.
19   After, the Court will direct the institution having custody to collect subsequent payments,
20   assessed at 20% of the preceding month’s income, in any month in which his account
21   exceeds $10, and forward them to the Court until the entire filing fee is paid. See 28 U.S.C.
22   § 1915(b)(2).
23   ///
24
25
26   1
      In addition to the $350 statutory fee, civil litigants must pay an additional administrative
27   fee of $50. See 28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court
     Misc. Fee Schedule, § 14 (eff. June. 1, 2016). The additional $50 administrative fee does
28   not apply to persons granted leave to proceed IFP. Id.
                                                   2
                                                                                3:19-cv-1292-JLS-RBM
 1         Because Plaintiff has neither paid the filing fee required by 28 U.S.C. § 1914(a) to
 2   commence a civil action, nor filed a properly supported Motion to Proceed IFP pursuant
 3   to 28 U.S.C. § 1915(a), his case cannot yet proceed. See 28 U.S.C. § 1914(a); Andrews,
 4   493 F.3d at 1051.
 5   II.   Conclusion and Order
 6         Accordingly, the Court:
 7         (1)    DISMISSES WITHOUT PREJUDICE this civil action based on Plaintiff’s
 8   failure to pay the $400 civil filing and administrative fee or to submit a Motion to Proceed
 9   IFP pursuant to 28 U.S.C. §§ 1914(a) and 1915(a).
10         (2)    GRANTS Plaintiff forty-five (45) days leave from the date this Order is filed
11   to: (a) prepay the entire $400 civil filing and administrative fee in full; or (b) complete and
12   file a Motion to Proceed IFP which complies with 28 U.S.C. § 1915(a)(2) and S.D. Cal.
13   CivLR 3.2(b).
14         (3)    DIRECTS the Clerk of the Court to provide Plaintiff with the Court’s
15   approved form “Motion and Declaration in Support of Motion to Proceed In Forma
16   Pauperis.” If Plaintiff fails to either prepay the $400 civil filing fee or fully complete and
17   submit the enclosed Motion to Proceed IFP within 45 days, this action will remain
18   dismissed without prejudice based on his failure to satisfy 28 U.S.C. § 1914(a)’s fee
19   requirement and without further Order of the Court.
20         IT IS SO ORDERED.
21   Dated: July 26, 2019
22
23
24
25
26
27
28
                                                    3
                                                                                 3:19-cv-1292-JLS-RBM
